Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 24, 2015

                                      No. 04-15-00094-CV

                                  IN THE MATTER OF H.L.,

                       From the 436th District Court, Bexar County, Texas
                               Trial Court No. 2014-JUV-00757
                          The Honorable Lisa Jarrett, Judge Presiding


                                         ORDER

       Appellant’s brief was due to be filed with this court on June 18, 2015. On June 18, 2015,
Appellant filed an unopposed first motion for a thirty-day extension of time to file his brief until
July 20, 2015.
       Appellant’s motion is GRANTED. Appellant must file his brief with this court by July
20, 2015.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court